Citation Nr: 1243009	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  10-27 682	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for residuals of a right ankle injury.

2.  Entitlement to service connection for a low back disorder.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for diabetes.


REPRESENTATION

Appellant represented by:	Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

D.J. Drucker, Counsel

INTRODUCTION

The Veteran had active military service in the United States Marine Corps from June 1982 to June 1989.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In October 2011, the Veteran was scheduled to testify during a video conference hearing before a Veterans Law Judge.  He failed to appear for the hearing and did not request that it be rescheduled.  The Board finds that all due process requirements were met regarding the Veteran's hearing request.
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks service connection for residuals of a right ankle injury, a low back disorder, hypertension, and diabetes.  In his April 2009 original claim for VA benefits, he reported that his four disabilities began in 1988 and continued to this day.  In his June 2010 substantive appeal, the Veteran said that he had a cast on his right ankle for six weeks (evidently in service) and that some of his service treatment records were missing. 

The Veteran had seven years of active service in the United States Marine Corps.  Unfortunately, the RO only received partial copies of the Veteran's service treatment records.  When service records are lost or missing, VA has a heightened obligation to satisfy the duty to assist.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991). 

In a June 2009 response to the RO's request for the Veteran's service treatment records, the National Personnel Records Center (NPRC) provided microfiche of his service treatment records, dated from September 1988 to June 1989, and said "all available requested records <<mailed".  However, there is no indication that the RO contacted the Marine Corps Headquarters at Quantico, Virginia, as well as the VA Records Management Center (RMC), and any other location identified while making such attempts to obtain his service treatment records.  

The importance of the Veteran's service treatment records in this case requires that a remand is in order to ensure that all possible locations of records storage are checked and eliminated and such efforts documented in the claims folder.  As a means to assist in the development of the case, the Veteran's service personnel records should also be requested.

Among the available service treatment records is the Veteran's June 1989 discharge examination report that is not referable to a lower extremity or spine abnormality.  Results of sugar and albumin tests performed at the time were negative and his blood pressure was 129/80.  

The post service medical evidence includes VA treatment records, dated from 2004 to 2010, that describe the Veteran's treatment for diabetes and hypertension, but not right ankle or low back disorders.  

In light of the Veteran's lay statements attesting to a right ankle injury in service, and hypertension, low back and diabetes disorders during service, and given the absence of most of his service treatment records, he should be afforded a VA examination to assess the nature and etiology of any hypertension, diabetes, right ankle, and low back disorders.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. Sept. 14, 2009); 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2012).

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should make additional attempts to obtain the Veteran's service treatment records and should request his service personnel records.  This includes contacting the Marine Corps Headquarters at Quantico, Virginia, as well as the RMC, and any other location identified while making such attempts.  The RO/AMC should continue to request the records until there is an official response that the records do not exist or cannot be located.  If no records are located, the RO/AMC should make a formal finding in writing and include it in the record.  The Veteran should also be advised of this determination. 

(The Board notes that, if the records are not received, a failure to request the records from a source other than the RMC may result in another remand to comply with the directives of this remand.)

2. After completing the development requested above, schedule the Veteran for VA examination(s) performed by a physician(s) to determine the nature and etiology of his diabetes and hypertension.  A complete history of the claimed disorders should be obtained from the Veteran.  All indicated tests and studies should be accomplished and all clinical findings reported in detail.  The Veteran's claims file should be made available to the examiner(s) prior to the examination. 

a. For any diabetes and/or hypertension disability found, did they have their clinical onset or are they otherwise related to the Veteran's active duty?  The examiner should consider the service treatment records and post service treatment records discussed in this remand.

b. All opinions and conclusions expressed must be supported by a complete rationale.

3. Schedule the Veteran for a VA examination to determine the nature and etiology of his residuals of a right ankle injury and low back disorder.  A complete history of the claimed disorders should be obtained from the Veteran.  All indicated tests and studies should be accomplished and all clinical findings reported in detail.  The Veteran's claims file should be made available to the examiner prior to the examination. 

a. For any right ankle/ low back disorder found, the examiner should indicate whether it is at least as likely as not (a 50 percent or higher degree of probability) that it had its clinical onset in service or is otherwise related to active duty. The examiner should consider the service treatment records and post service treatment records discussed in this remand.  

b. All opinions and conclusions expressed must be supported by a complete rationale.

4. Then, readjudicate the Veteran's claims in light of the additional evidence.  If the claims are not granted to his satisfaction, send him and his representative a supplemental statement of the case and give them an opportunity to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of the claims

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2012).   The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


